The opinion of the court was delivered, November 14th 1867, by
Read, J.
This was a case of testacy, wherein the decedent had devised a part of his real estate to his four children, and the share of one of the children became vested in Mrs. Margaret Bight by a sheriff’s sale, in which case the Orphans’ Court had jurisdiction by'the 10th section of the Act of 10th April 1849, Pamph. L. 596, and the alienee under the decision in Ragan’s Estate, 7 Watts 442, became entitled to partition in the same manner as the child whom she represented.
This disposed of the first, and only apparent real objection to the proceedings in the Orphans’ Court. The appellant having given no copy of the record, upon looking at the appellee’s paper-book, it is clear the proceedings were all regularly conducted ; and this disposes of the 2d, 3d and 5th assignments of error, and the 4th possesses no merit whatever, one ejectment having been decided in favor of Mrs. Bight, and the second was evidently brought only for delay. The court therefore committed no error. After this appeal was taken, the order of sale and all proceedings under it have been set aside by the court below, and the appellant has gained still further time, a motion having been made to quash this appeal on the ground that the decrees were not definitive, we *243think it proper to say, that this decision on the merits is not to he considered as a decision that such an appeal cannot he quashed.
That is an open question not in any manner affected hy our decision in this case.
Appeal dismissed, and decree affirmed at the costs of the appellants.